         Case 3:21-mj-00053-CHL Document 7 Filed 02/18/21 Page 1 of 1 PageID #: 18
USDC KYWD - Minute Order (Rev. 11/11)


                                         United States District Court
                                         Western District of Kentucky
                                                at Louisville

UNITED STATES OF AMERICA                                                                              PLAINTIFF

VS.                                                              CRIMINAL ACTION NUMBER: 3:21-MJ-53

ADDAM TURNER                                                                                         DEFENDANT

                                        ORDER ON DETENTION HEARING

            The above-styled case came before the Honorable Regina S. Edwards, United States Magistrate
Judge, by video, on February 18, 2021 to conduct a detention hearing.

            APPEARANCES

            For the United States:          Joshua D. Judd, Assistant United States Attorney

            For the defendant:              Defendant Addam Turner - Present and in custody
                                            Chastity R. Beyl, Assistant Federal Defender - Present

            Court Reporter:                 Digitally recorded

            The Court having heard sworn witness testimony and arguments from counsel as to the matter of
detention and for the reasons fully stated on the record,
            IT IS HEREBY ORDERED that the defendant is detained and shall remain in custody pending
further order of the Court.


            This 18th day of February, 2021        ENTERED BY ORDER OF THE COURT:
                                                   REGINA S. EDWARDS
                                                   UNITED STATES MAGISTRATE JUDGE
                                                   JAMES J. VILT, JR., CLERK
                                                   BY: s/ Ashley Henry - Deputy Clerk

Copies: U.S. Attorney
        U.S. Probation
        Counsel for Defendant


   2|00C
